        Case 2:20-cv-02509-BWA-MBN Document 1-1 Filed 09/14/20 Page 1 of 41
      Page 1 16 ClVlL, 2020-C001724, Transaction Date.   07 !O2|2A2O



                '* tffi e,n+ q                    Fi r      sl T.rdl.',*\ D shd ($-Y+ t
                                                                                          t
                                     D        l.
                                     I-C',-r'rsh         cf T,""q\ eo.hog.
                                          Stc\tt M                     Lo ur5\c.+-q

                                                                                              N    I
                  Fl*r,,b.r!p}$ona{                                                           UT U i s i o
                                                                                                                 ^tr
                                                 0an*e\ JEorn
                                                                  \.s,

                                                  Rcncrfra",-             P.\*\, o*
                    ti ledJ'r\ A,* )o?-o                                              g                         -.#




                                                                C-ol^n    e\a'*t
                                                   Pe{it \ 0{\            lur D^*e^,q6s
                          Lornas fi o r,r-r - The \i, n+, +i 0e*nel$o,     Q


                     \n b.oter PoteonT Q-o-S* lit\q.*h An& Yu\e
                     'thr s \ru.^l su'ff ?,-,,rs r,.*,t *o La. E S g ZtDD"l"
                      Lo.r,isr 0$r\ ?cem'ig:as !.u$i \ttq $p-tue-

                                                                                                       l\it
                                                                                                       E      r..l




 EXHIBIT

rft                                                                                             SCANNTil
                                                                                                       RPSi
   Case 2:20-cv-02509-BWA-MBN Document 1-1 Filed 09/14/20 Page 2 of 41
? a1e 21 6 C lvl L, 2020-000 724, Transaction Date: A7 iO2l2A2O
               1




 .-T-h.''L\i
                         5c+$      f'\L Y"\t ctu*,& (o'\'t\6 o\J&r
               'rK<r
      $\t     lo st,{ bo* r.,., &o^{ qd ut,
                  bnt
  Tho \\ \"" t eo.,-\[tk"f.+ \+.J;.*L*A
  -toc    -
                              X
      -ffi* tuoYYsr
                            t\,en *radt o*\ Tf gte




                              L,
                           \,1o   tgrr
                                       F'ol           c;r11^q\
                                                  "
     \-r, D            ? €\l-y; g         i\*^f:
           \t
                                  q  \\-t  \r,v, oj,
xer'\ro rD 3    1
                     *W      q+     Y*- J sHQm
    ra"1b5lrE\ st\ q$ct a$P      t\u!o\ A
                              i*  .\    \
              ,
Pto\'os"r;ou$ ls
                 \*H )vi-ptS \oA\ po.+r^,ro \\
   1
\\\ rr$9 ^)"-t*t ?qh lp \il\\ ta \c as\-o
                                            S\
                                    t\
tr\w s'1\rP\+ s\*'e+'q t\ 'St'3\*'?n\L
                                   "*to-t{r1
\5\sttC c\ axr \* \snu:l cg
                                   *"F"?c\   ewr*
                                         0\ \n\ntl sq
qm-+' ,.aryrl lt4fr ['n
                                                   \-o{
ru.4r0$             Jp\\   tpq*q      tb!il\o \{ \q\
        "\\                 srtr\\o           \   -:--
                      'r*\\             .\\                          <3
                                           \"    It\o  pq
t sut\ e-la* q\^i\ \:cofn ;Q gr,r.l, [nt \o* \ '{ sq
                                  1^arn a\E og^n-na q
+,}.'c)J Jrei \ovr
r"*:.a$ n1L So rile lA \p\A '\r fl) N\
                                                "\1\'A                    d
r.4)$ s$ +\\ tP\*ol tl'Jiro1 { r-\
                                              ".$
                                    ozozzat La :aleo uoq.esuer   t' rzLractr'Bzaz'll^lc   g7g   a6e6
Case 2:20-cv-02509-BWA-MBN Document 1-1 Filed 09/14/20 Page 3 of 41
  Case 2:20-cv-02509-BWA-MBN Document 1-1 Filed 09/14/20 Page 4 of 41
Page   416 Clvlt, 2020-0001724, Transac8on Date: Q7fi2120&




 ?i*.." I s**S
       .    '.n','-       \

                                                     )
                                                         Y\e$Ih\           *aU**\                     [c*s
                                                                                                 tl

  o+                                                         r t\ esb\i \ \rtfr6$rrBs
  v\,                                                        rrt\areh *A b**
   C.o

                  g\c"rrh-$* Dm*\ 1T*rru tY"\*{"r'
           \'o*ox*$\t towsf frr 5.t*irc 1n^ r,\ls
           Lzusg      -




                                                                                  be-rre>
            0




                                                                 ,l,i*ri"             \;;f'il' f i'Sdff3b
                                                                 !\i    _4n..-l   -   --,   i-
                                                                 iavr!t:i, jt*1rt.:s Ttlie


                                                             +
  Case 2:20-cv-02509-BWA-MBN Document 1-1 Filed 09/14/20 Page 5 of 41
Page   5i6   ClVlL, 2020-0OQ1724, Transaction Date:   OTtWmN




                                    [*'h $i,,.\s               D+ rnej




             Dnfr.                                              Do.rf6   \s**t
         Case 2:20-cv-02509-BWA-MBN Document 1-1 Filed 09/14/20 Page 6 of 41
         09/12,'?t20 neo l0r   56   PAx 985   ?{8 6716   IPCOC   CrvMlx                                                       14003/015




           D*"*\{o.*                                                                    r,,^oorber
                                                                                       2l$T-.di
                                                                                                                            129DI,.i;:"or(

                                                                                                                    D,s\t',d q.ourl
                                                                                       Po"t*\.                               phor
                                                                                                                   L4
             E\-A        A'?tr*t ll' )cJ-o


                                                   o       \n,.                     ot
                    *r</'
                       \ \^<-        q\C*t,{t               Da.c*\T-h"*"., E\e{-\t.s $u\o\
                  t-ts'\et CLP \-loz- " Q***.*'.lr+o cLP\1o?- D"GrrAnods
                   tvtrxl. zr dols 'to +.ns'w€r- *\c"*qV -\ J\ts httiun-
                   \i5-        dq*,.oqes.                                                                      L




                         ?*\,\.o*..Fot b^snrqfs uJss *'vt'\etr io*r$c fh+
                   -ffiq
                 5*\a    Z? * - Sost- 7-'f d^1= o1o cr^*[ s] ir,\\ T \nav<
                                                                                                               I




                  Yt-tstue{ no G-t$\reic.
                   ]A-o Q \*v*, 1q f)^*ct-\ r{\sre Fr Eshcy +F
                  bt,ta*\+5-U**nt   u-nder C-LQ l1O2-- [*.x|r*
                             t
                           ot \roaorooo .oo (gwyn-\tiotriDo\he)


                                                                                                                   -\KorL

                                                                                                                        b
                                                                                                                       5
                                                                                                                       ts
                                                                                                                       6)



                                                                                                                      CO
                                                                                                                     (J
                                                                                                                     Co:




     EXHIBIT
                                                                                         SCANN
'6
                                                                                           TFW
o
o
o6                                                                   OZ0A   rr   tBo :oleo   uol3esue['   bZ   L |1AO-O?AZ''1t Al   ]   e   tr   t e6ed
 P   age 2i f   i   Civl L, 2020-0001 72,1, Transaclion Dale: 0&1 1 i2020
                                                                                    'Tsa\ l$$ \\\
                                                                                        t+rrny
                                                                                                  .qa\g
                                                 '   topr.o3u\              prrr
                s                                               \nrla'nl
                                          strl}flll
          \*$D'q                                         foqerql
                                                          ',-r0  fA\,S +fi-. S\
         Ot sl=o\J,Lo\?                                               ' s?l.rn\"\t LU^                     stS,o $        \P
                                            \)utN\                                                lo
                    s:efiu                  :gnfo^qh1              -rq      s\ qt-F"}t                                     0+
                                                                                            $ 'Y*\ s\
           L*8"                                                                   \"r"       sl        +f\*$\d
                                                           YaU-rqtlttc?
          Irorlooh                                                    xc{ trArc cocdr 9!(9 8}l   986   xvd 95;0I ail   QZaZlZtl8Q
Case 2:20-cv-02509-BWA-MBN Document 1-1 Filed 09/14/20 Page 7 of 41
 Case 2:20-cv-02509-BWA-MBN Document 1-1 Filed 09/14/20 Page 8 of 41
 08/12/2020 rEo l0!   5? rlx   985 708 6?46 IIFCoC ervrL rAx                   14005,/or6
Fage 3113 ClvlL. 2020-0001724, Transaction Dstei 0A/11/2020




                                                                         "\€ 1
                                                                        {v\o\r ot*
                                                                        I G'g":S.A
                                                                        16lL-L+s,ts




      q.lsl
     Da*o        "o^                                           Darcf,
  Case 2:20-cv-02509-BWA-MBN Document 1-1 Filed 09/14/20 Page 9 of 41
 !B/12/2D20 sED l0r            5?   FAx   t85 ?4$ 6?c6 lPcoc crelL                     FAx                                                    td005/0r6
sago ull13 CIVIL 2020-0001724, Transaction Date: 08/1112020



   THORN, DARREL lid #9980,               dob:08/21i1955)                                                                       l
                                                                                                                                                       --
                                                 lmaging Order
                                                                             07/08/201e

    To Provider                                                                   llFrom Provider

    NoRTH;0A(S            oii6[OSrtcS ISCHEDpLrrrg]                              llu.        uuenuu     G.   wtNKrER l,tD
                                                                                  lltraln offtce
    15E37 FAUL VEGA MD DR                                                         llt;lcl       tytEutcnL    lRTs DRtvE
    HAldMoilD, LA 70403                                                           li   trlnmoto, un         10403.t446
    Phonc:           .. ,:                                                        llPhone: JsE5) 3{s4184
    Phcine:i{185) 230'7?Ji                                                                    (sas)3410782
    l-ax;                                                                         llFar
    Faxr (9E5) 230,7210                                                           il


                                                             lmaglng Ordbr lnformation

     Diagnosis                                        Lefl sided cerebral hemlsphere ceteblovatcular mcident
                                                      lCD.l0r 163,9; Cerebral inlantion, unspecified

              llamE                              0rders lndudEd:         I
                                                 Left sided cerebrrl hemistrhela Darebrovascular accidenl I ICD-10: 163.$1 cetebral lntarcliDn,

                                                                        wJ0.c9NTlASr

                                                      N01E T0 tMAGtiJg FACILIIYI CT scan of 0re                  had demonsinted a sfohe in the lelt
                                                            lobe
                                                      occlcltal                                                                     I

                                                      U.S. SAROIDARTEff-:,                                                          I

                                                                                                                                    I

                                                      N0TE T0 IMAGINB FAdILiTY: CT rurn ol he head demonshaled a etroke in the leit
                                                      occiphal lobe

                                                  SId* EILATEML

      Nolps




                                                                      Patient lnformation

                Namo

          .OQB . Ase                                      QBl21it955 03yo

                                                                                              ".1
                                                                          lA   70414




                                                                                  R                    rftiol.
                                                                                       t.I
                                                              Holderl             OARREL

                                                                  Membsr is aligibla. {Verified 07,05120.191

        econdary lnsurance


                                               -r.t   '-,,    i .;
                                                  Eleclronlcally Signed by; M. IJUGHLIN 6. \\'lNXtER. MD
                                                      {           -            r'?"


               t'.
Case 2:20-cv-02509-BWA-MBN Document 1-1 Filed 09/14/20 Page 10 of 41
0B/r?1202t fvED 10! 57 PAX 985 trll 6t46 IPC0C crvrr. FAx 1400?/016

Page   5/13 ClViL, 2020-0001724, Trarsaclion             Date: 0&11,2020

 ' giiilfof xi.txrenut Hruronr rs;gqrrrrs. ir.c . rsl
 ' TH0RN, DARREL (id f9980, dob:08121/1955)
                                                                      Lab Order
                                                                             0710&P0J9

                To                                                                            Provlder

       :N.OFFICE ORDER                                                                  I-AUOHUN G, WI.JKLER, MD
                                                                                          0fri[f
       INTIRNAL USE ONLY DO          COMPENOIUI{ DO }rOI
                                 |VOT ATTACI.I                                        5744 MEDICALARTS DRIVE
       ATTACH COMPENDIUM DO NOT ATTACH COMPENDIUM                                               t-A 70403-'t446
       , LA ODOOO                                                                                  3454{81
                                                                                                   5"0782



       0:de r

       O-ders included: 2

       Lelt sldEd cerebral hemlsphere cerrbrovasc,uhr accident I ICD-10: ln3,l: Cerelrat intarelion. lnspecllied
       .  HBAIC {HEMoOLOBINAiC), BL00Dl BlLLrThlrd Pady
       ,  LIP'D PANEL. SERUM lBlLk third Party

                                  TTIORN, DARiEI-

       Sex - DOB     .Age         M 0El2ll'teSs 63yo

       Address                           N TRD STREET
                                                      LA T0454

       Phone                      h; (985| 958.8272 w:                                                             I


       Primary {nrurance          Healthy Blue iltlediclid Replacement. HIil0)
                                  lDr XHB7224313lB
                                  Group: LAMCD000
                                  Pollcy Holder; T HORN, 0ARREL

                                  Eligibility: lJember   1s   ellgiblo.   iV.ttnrf   Otru+fOte1

       Secondary lnsurqnog         I'lono recorded,

        Drawn by:

        Dateffime Drawn:

        Fasfng?:                   . NonE Needed
                                   .BtlR.
                                   .I?   HR

        0therlllolesr

        CCr




                                                 Eloct(onicaily Signodbyr M. LAUGHLIN G: Y'fiNKLER, MD
 Case 2:20-cv-02509-BWA-MBN Document 1-1 Filed 09/14/20 Page 11 of 41
  08,t12l2020 UED                        10r58 FAr 9E5 ?il8 5?116 IPCoC CIrtll,                   FAR                                         t4oo8/or6
PaEle   6/13 ClVlL. 2020-0001724. Transactioa                        Date: 08/1112020


 ' :r,off!'       llu                  rurLnHrt *tprcr
   TH0RN, DARRET (id #9980, dob: 0812{/1955}
                                                                                    Lab Order
                                                                                          0r0s201s
        0idc r To                                                                            llordering Provider
        CLIiIICAL REFERENCE TABORATORIES                                                          U. LAUGHLIII G. WINKIER, I'D
                                                                                                  Maln Offlqe
        1665 SW RAILROAD BLVD, SUITE 5                                                            IT741 I,IEDICAI ARTS DRIVE
                   LA 70403                                                                       HAMMOND, LA ?0403.1446
                                                                                                  Phonr: {98i) 3454484
        Phone: [985i 3{54184                                                                      Far   (e8s) 145'0?82



        0rder

        ordErs included:3
                                                                                                                                      I
        Letl slded cerebral hemhphere cerebtovasatlar accldent I lC['10: 163'9: Cerabral                          inhrclhn, uhspecrredl
        .  CBC I BILLI Third Party
        r  BMfl BLOOD lBlL[ Thitd Paily
        .    HEPAT|GFUNCTI0NPANEL,SERULIBILLTThhdPalty                                        i


         PaIenl Name                             IIIORN, DARREL

         Sex. DOB " Ag+                          M 081?111955 63yo

         Address                                 405 N 3RD STREET
                                                 PONCHATOUTA, tA 70454

         Phone                                   h; (985) 956-8lI? w:

         Primilry lngunnce                        Herlhy Blue (Medcrid Raplacement 'HM0]
                                                  lD: XH8722491378
                                                  Groupi LAllCDooo
                                                  Pollcy Holden THORN, 9ARREL

         Secondary lnsuranle                      Nonr racorded.

            Drawn by:

            Datefftme Drawn:

            Fasting?:                             - Nona Needed
                                                  .BHR
                                                  .:12 HR
                                                                                                                                          I
            OtherlNolosl                                                                                                                  I




            CC:



                                                              Eleclranically Sbned bF M. LAUGHLIII G. WINKLER, MD




               ,Fl-rrEnd.'r'.--gr'-.                          tv*-   ir -nt<i"_rr   ' /
Case 2:20-cv-02509-BWA-MBN Document 1-1 Filed 09/14/20 Page 12 of 41
 0s/r2120?0 NED l0:!8               FAx   9t5 t{8 5?{6        IPCoC       Crvrt   FAx                                                  1400t/0r6
Pa{Je   7 I1   3   c lvIL, 2020-000 r 724, Transaclion Date. D&] 1 12020


                                                                              l   ttEDt                                LA
  IH0RN; DARREL {id #9980, dob:


                                                Referral Order                                                                T

                                                                          05n4p019
   To Provider                                                               llFrom Providar
   NORTH OAKS REHABILITAT]ON lIOPSTIAL                                             I.IUGHLIN G.WNKLER, MD
                                                                                      Ofllce
    1SOO       S MORRISON BLVD                                                15744 MEDICAL ARTS DRIVE
   HAI'IMONO, LA TO4O3                                                        HAfrtMOilD, LA 701r,3.{ 4{6
   Phone:                                                                     PhonE: lS65i 345.4484
   Phonur i985) 542.7?77                                                      F3xr   l9[5f 31s4182
   Fari
   Frxr (985) ?30'7126


                                                          Refenal 0rder lnformation

   Diagnosis                                   .    Bilateral somatlc dysfuqction of sacroiliac jolnb
                                                    lCD.lfi M99.0{: Segmenlal rnd romrdc {ysfunc,tlon otsacral        foion
    Qrder Narne                                 Ordars inoluded;      I
                                                Bilateral somatlc dyElunctlon of sqoiiac joinrs
                                                lCD,10: M!9.04; $egmenlal and sonatic dysfunction ofsacral region
                                                .    PHYSICALIHERAPYREFERRAL
                                                            Sthedula Wilhin: pmuider's discntion Note to Providep to be seen for bilat Sl
                                                        joini pain and L4.Ll and L5Sl lumbu disc. He did have r fdl and landed on ihe left
                                                        sldE lle does havr pain overffdr rrea, Hg docs haw pain fn the right buttock into
                                                        lhe right g roln. Pleae Eee hlm 3 tlmes per rreek r 4 rvk and poen begin ihe weUness
                                                         vis'rt Pleaso show hln exerolses thst he wlll be able to do it his home. Please ky
                                                         TENB unit hr home trlal brsis

    Notas                                       to be seen for blht $l ioint'Faln and l*#LS    and L3'S1 lumbar disc. He did have a fall and
                                                landed on lhe lelt side, He does h.v6 pain     over thls atea. He does have prh ln the right
                                                buttock into the right groin. Pleae see him    Slimes per wBek r { w,k and lhen begin the
                                                wEllness vlsil Please show Nvn rxercism        thal he wlll be abla lo do at his home. Please try
                                                IENS unll lor hom6 Ehl btsls




                                                                Patient lnformation

    Patienl Namo                                IHORN, DARREL

        ex,DOB -Age                             M 08l21ll 955 63yo

                                                      N   3RD STREET
                                                       CHAIoULA LA 704s4

        Phone                                      Hr (98$ 958'8271

        Primary losuranee                          Healthv Elue Fledicaid Rephqement - HM0)
                                                   lDr XH8722491378
                                                   Group: LAHCD000
                                                   Policy Holder THORN, DIRREL

                                                              Memher is eligibh. {Verilied 05/2412019)

        Secondary lnsurance                               recorded.




                                                Eleclronically Signed by: lJ- LAUGHLIN G. WNKLER' MD
Case 2:20-cv-02509-BWA-MBN Document 1-1 Filed 09/14/20 Page 13 of 41
0str?/2020 ['aD 10! 59 FAx, 985 t08 5?45 IPCOC C]vrl.                        PAx                                              14010/0r6
Paaegr13 ClUlL, 2020-0001724, Transacrjon Date: OBi11/202Q



            DARREL {id #9980,    dobl 08/21/19551


                                       Referral,Order
                                                                  bxafzqls
lo Providet                                                                  Provider

TOBERT MCAFEE MD                                                         LAUGHLN B.ITINKLER, MD
                                                                      ilain Office
]57?O FAUL VEGA MD DR    $]E    1DS                                   I5ill MDCALARTS DRIVT
rAMMO|\D. LA 70403                                                    ]lrlMilloNo, LA 70403J14{5
)honer
                                                                      I,honEt (985) 34544E4
rhone: (985| 230-74t0
                                                                      Fnxr [985] t{5-0I8?
;axt
rax; (935) 230-7401



                                                  Referal Order lnformation
 rragnOS lS                                  Trochanlsrie bursliis ol lell hlp
                                       '     ICD-t0: M70,62; Trochantaric buniHs, left hip

 )rdal l{ame                           0rders lnpludadl       1


                                       Trocfuntcric bursltis ol left hip
                                       ICD-1 0: M70.Ei; Trochrrteric bursitisl tsfi hip
                                       .     ORTHOPEDICREFERRAL
                                                   $chedulE lYihin: $ovldet's dlscretim Nots t0 Provider sr eval, he does havr
                                                trcnrchedlc bursilis ol ttrs laft hlp, To also eral hb beck-iiliteral Sl lo'nt
                                                dysfunc-ilon as wal b 14.5 lJ$1 of lha tuinbar splne             I

  0ls5                                 or erral, he does have ttonacheriic bursilis of the laft hip, To also eval his back-bliatenl Sl
                                       lotnt dysfunction  Bs well ls 14.5 15.51 ol lhe lumbar spino




                                                        Patient lnformaiion

  lti€,lt Nitne                        I}IORN.DARREI

  rx   ' DOB.Ase                       M 0U?1l1s5s 63yo

   ldress                              405 N 3RD STREET
                                       PoNcr{ATouLA           LA 704s4

   r0nc                                H: {985) 956-82?2

   im:ry lnsulance                     Healfiy Blue ([&dlaaid &placement. HliO)
                                           ]D: XH8722491378
                                           Group LAMCD000
                                           Pollcy Holder; THORil, DAFREL

   rcondary lnsurunce                      l,lone recorded.




                                       Elec{ronically Signed bir M, LAUGfILIN G. WNKLER, MD
 Case 2:20-cv-02509-BWA-MBN Document 1-1 Filed 09/14/20 Page 14 of 41
 Qitrz|zlzl mD 10r59                    FA*. 985 ?01 5?16
                                                                  'PC0C
                                                                             CIVIL        PAx                                               t4011/016

F$ge   g/13      CtVlL, 2020-0001724, Transactlon Date; 0S1112020


   HfrD                       N-rDUit ilFnlrlhlF lq(llf      rrBC    II   1. tqlr/                        tRTg DRIUF- HAlllA0llD LA 70401-t416
                                                                                              ^iFbialt.
   THORN, DARREL tld #9980, dob: 08121/1955)


                                                     Imaging Order
                                                                                  oilt?nfi9
       To Providel                                                                        From Prwidet

       NORTH oAKs DIAGN0srlcs (scHEDuLlNG)                                                M. I,AI.JGHUN G, WHKLER, MD
                                                                                          ilain Otlice
       15T3? PAUL VEGA MD NR                                                              1   5744 IJIEDICAL ARTS DRIVE

       iHAMI|I0ND, tA tt403
       ,Phone:
       Fhone: (985) 230.7??l
       Fax:
       Fax [s85) 230,7210


                                                                lmaging Order lnformation

        Dl   agnosis                                 .     Ncck pain
                                                           lCDl0:   M54.2: Cervicalgle
                                                           Lowbackpain
                                                     '     lcD.10: M5{,5i Low back psln

        OI{er Narne                                  Ordeislncluded:         ?        j


                                                     Neck pain I tCDlI):M5{2r CEwlcrlglr
                                                     . IG, CERVICAL$PINE
                                                     Low back pain I lGD,l0l M54,$l Lo*r hack pain
                                                     .     XR,LUMBARSFII'IE

        Nolos




                                                                         Patient Inlormation

                     t Name                                       DARREL

                  DoB . Age                              M 0812{119s'5    trlyo
                                                                                                                              I
         Addrpss                                             N 3RD $TREET
                                                           ONGIIATOULA, LA ?0454

             Phone                                       H: l9B$l 95G-81?2

             Primary lnsurance                            l{callhy Elue (Medlcatd ,Reptacement. Hlil0f
                                                          lD; XHB?221913t8
                                                          Group: I-AMCD000
                                                          Policy Holder: ItlORN. DARREL

                                                          Eligibllityr Memhrls eligible, {Vedfied 0Ulll2Dt9}

             SecondEry lnturance                          Nong recorded.



                                                         Electonicaily Signed by: M- LAUGIILIN C' WINKLER, MD
Case 2:20-cv-02509-BWA-MBN Document 1-1 Filed 09/14/20 Page 15 of 41
 0B/12/20?! I'ED 10:59 rAx $85 l{18 574f                                          TFCOC              CrvrL   FAx                        t4012/0r6
ptsqe   1   0i   1   3   C   I   Vlt, 2020-00]1 724. Transaction Dete: 0U11i2020

                     trli
            RN,                      {id #e9l]0,      08/21l1955)


                                                           Referral Order
                                                                                                     0$241201S
   To   Provher                                                                                           Fmm Prnvlder

    I:TOR A LII{DEN MD                                                                                    M. LAUG'ILIN G. WNKLER, MD
                                                                                                          Main Oflice
   }iEW LEAF PSYOHIATRY & C,OUNSELI''IG CTR 15TIO PAUI,                                                         MEDIGATARTS DRIVE
          f,'lD, DRIVE, STE 202                                                                                          LA 104034446
                  LA ?0403                                                                                               945.{484
   Phone:
                                                                                                                 ls85l
   Phone; (9851 ?30"74$5
   Farl
   FBx: [985] ?J0-'1861



                                                                        Referual Order lnformation

   0iagnosis                                            r        lnsomlia
                                                                 lCD.l    D;      G47.00: lnEom[i,e, un$pecilbd

   Order Name                                            Ord:rc included:                   I
                                                         lnsomnia
                                                         lCD.10r G47,0t lnsomlia, unspeciliad
                                                         .  PSYCHIATRY R,EFERRAL
                                                                  Schedule Withln: provider's discrelion

   Nohs




                                                                                    Palient lnfomation

   Pdtjent Natte                                          THORN, DARREL

             . DOS ' Age                                         08/21ll9ss d]Yo

   Address                                                COs N       3RD STREET
                                                          P0t{cl{ATou       1.A, LA 10454

   Phom                                                   Hr (98q 956'82T2

   Primrry lnsurance                                      Itealthy Bhe (tledicaid Replaccmant - HM0)
                                                          ID1 XHBI22ISI3IE
                                                           Groryr LAfl|CDOOO
                                                           Policl Holden THORN, DARREL

    Sccondary insurance                                    None recorded,




                                                        El..clronicalty Signad byi M, LAUGHLIN G. WINKLER' MD




                                                                   gtrrr'-nwr'|        r!       r!
                                                       rir-e'r
Case 2:20-cv-02509-BWA-MBN Document 1-1 Filed 09/14/20 Page 16 of 41
 08/12/20!0 spo               lIr 0{       FAx      9t5 Tllt 67a6 rpcoo Crvrl.                        FAx                                      laor3/0r6
Fage   1   r11   3   ClVlL, 2020-0001 724, Transaction Date. 08i1112020



                                                  North Oaks lnternal Medicine
                                                                                Dcllugaretfilinkhr                  ,
                                                                   151{4 i.,lrdif'alAns   Dfit,   Ham[Dtlo. ].j{70,1{3
                                                                                       385.34}{484




           h1is1l Darrel fiorn lPalient l0:9980/                )08;                         Guaontor:MRREL              THCIRN
           0$121i1$55 Age:64 Yrs. 0 Mos. Sex:                  Male                          DOBr 0U21/1955 Ser: Mala
           A<Jdress: 40S N 3RD STREET , Ponohatoula, LA                           70454 Address: 405            N 3RD STREET ,           rA,
           Phone: 9859568272 /           98595682i2                                          704it4
                                                                                             Phone: 9E{i-95F8272 Relation:        SElf
           lnsurance
           I.HEAITHY BLIJE Pclicy Numben 171'11807$3588                                   Coder 410

             Address: P0 EOX 61010 , Virginia Beadt VA 2346Sf 0.10
             Subscriber; Danel Thorn DOB: 08i2111955 Sex; Male
             Addtesp: 4Q5 N 3RD STREET, Ponchatcula, LA 7D454
             Phone: 9859568272 Relation 0l

                 Billing Tvpe:



           QR0ER #: -9930.35161 Deie ofTest08J26i2019 Dare of0der:08,?8/2019
           MRI     Lumbu


           wlthoul contrast



           Diegnosis Codes:
           lll54 5 Lov{ back pah




           0rdering Provider: Margarel L Winkler,                        M.D,

           NPi;1a57362147



                  ,l.it-.                     1r



                  4,tiLut rtt5
                       I

            EteorwAiy       signeo by   M{girel    Vflnmet,   ll.D. on   0E!26,1?019
Case 2:20-cv-02509-BWA-MBN Document 1-1 Filed 09/14/20 Page 17 of 41
    0B/l?/20?0 ilED    llr 00 8Ax 985 trlS 5t46 rPcoc crrtL FA)(                                                                         1401r!/015
F   a}e 1,2113 Crvtt., 2020-00017?4, Transacrion Dale; 0911,1 12020




                                                                            Older Requisition
                                                   No dh Oalts Medical Center E mergency Departm                      ent
                                                                     '15790 PaulVega MD Drive
                                                                      Hammoncj    [A 70{03-1431
                                                                          Phone:'985-230-1359
                                                                            Far: 985.230S480



                                                          64       SecM
                                Ns     (non-steroldal                                 drug)
                                                           "tPiea$mts-                     DB



            Peliet'I Htme AddBBE'        105 N   3R0 SI                                     Phone;   885{5&022
                                         PoNcFfrroulAt           7D4$i.242
            Pr;nery    iieriil ?aloi     MEDICAID                                          GIfiJFI
            Prjmary BEalth Pfanl         t3G                                               MemEeril       1il t1367d'598

            Secordary Hrallh Plrn:

            Guarnnbr



            Orderfresl; Ambulatory Referral to Pain ltianrgement (fider lD:5245247i19)
                 Shtus:                             Futura
                 Frcquenc)l
                 Priwi!:                            RDutim
                 Cbss:
                                                                                 i

                                                    E:lernal Refensl
                 o.igi0alorder       DateflimE:     Aug eg,2Dlg t:33 Plt
                 Expectad Daler
                 Expiratior     Dde:                Aug    29,2020                .

            DiagDosis: Chronic pein syndrome               {G09.1)

            lnstructions for Refenel: Chrunic neck,       ba*,   hip pain




            Oder aulhorized hy Myles, Belan; MD (Ordering Prorilder] o4 Aug 29, 2010                 al   6:33 Plt
                                       NPI:135678{2Ed                 '


             Electronically signed by Myles, Eevan; Mo on Aug ?9, !019           at   ti:33 PM




                                                                                Pdnted by MYles, Batat, MD J1501            at08129/191833
            Page      I of 't
Case 2:20-cv-02509-BWA-MBN Document 1-1 Filed 09/14/20 Page 18 of 41
0l/r?/2020       lT5D   llrl0   P}[, 9N5 70t 6?{6 rpcoc ctvrr.       FAx                   t4tltr0   r6
Page 13113 C                          Treneaclion Dale; OA1 1/2020
             i




                                                     ,s+,
                                                   t-4\"   /6Lt5l




                                                                               Ar
                                                                               €i- -t
                                                                               r= ?;:-_

                                                                               o r::*B
                                                                                     ir.t) 96
                                                                                     ,,.--ij{

                 oilmm                                                         b
                                                                               -l
                                                                               CD
                                                                                     i.-!"
                                                                                     l:fcj;
                                                                                     r-,,:q>
                                                                               (i,   '-
                                                                               @


                 1)rrel'                                             *tfryto
      Case 2:20-cv-02509-BWA-MBN Document 1-1 Filed 09/14/20 Page 19 of 41




                 CORPORATE CREATIONS"
                     lieg t]'€8, lg?fri ' N:refipl        l..Jrpr]:sliijil

      801 US Highwayl North Palm Beaeh, FL 33408

                        FACE TFAC PE]F OLEUI\4, INC.                                                                                             0901/2020
                        Dale l\/larshali Contract & Corporate Oovernanee l\4anager
                        FaceTrac
                        200 Gallerla Parkway SE, Suite 900
                        Atlanta GA 30339




      SERVICE OF PROCESS NOTICE
      lhe lollMing is a couiesy summary of he enclosed document(s). ALL inlmalion should beverilied by yotr                                                   Itemi 2020-307
      Note Anyqueslitrsregardingtheilbstilmollhematerdescibedbel@.includinglheslatusorhwtorespond,shouldbe
      direcled 10 the mrhd s€l lorth in lin€ '2 belw q 10 the @u r q ode'nmenl menilwhere the maller is beino nea d. IIVIPOBTANT
      All chiloes or dooales to the SCP ctrtact inoividuals or their con-tacr rniormal,6n mGt be submrtled in writno-lo
      SOP@nt-acl@cqpcreations con Any chilges will be@me eliective uptr written cmlirma'lion ol Csporate dreations.


       1.                           Entity       Served: FACEmAC        PETFOLEU[/, lNC,
                    Entiv Seroed lf         Diffsglt         Facef ac Petroliurn

       2.                           'Iite   of   Action:    Darrel Thtrn vs. Racefac Pefdium

       3,                Documen(s)Served: Citaim
                                                            Complaint - Petition for     D   amages

       4                            CdruAgency:             Parish of Tangipahm 2 1st Judicial District         Colrt

       5,                            StateServed:           Louisiana

       6.                           Case     Number:        202O-O0O1724

                                        CaseType:           Negligence/Personal        lnjury

       8.                    Melhod     ofService:          Hand Delivered

       L                            DaEFleceived:           Tuesdqlr09/01/2020

       '10,
                                    Date to      Client     Tuesdry 09/01/2020

       11         * DaysWhen AnswerDue:                     1   5                                     :;-: :1. Clst 6 eldy'responsibleld vsfl,nglhe acdracy dlhe esimd€dAnser Due
                         AnswsOueDate:                      Wednesday09/16/2020                       Dde. To eoid d$m a crudal Gadine tre rmmmend imdiatelv oiimino rn writno
                                                                                                      wfh oppcirq con*flhal the dde d hd wre n thar reorcb md6hstre Dde Feceim.


                     lN.me Cito.
                                      SoPhoneNumbd
                                   $d od
                                          Sender:           Darel Tqcrn

       13.              Shipped To Climt            By:     Email Only       wfl   PDF Link

       14,                    Tracking Number;

       'I5,                            Handled      By:     191

        to.                                      Not6:      Please note t-ris appears to be from a pro se plaintiff.

       NOTE     tis notr€ and ihe inlqmation abrye rs Drdrded lo 0e.era' inrormat,oml ouDoss onlv and should not be ctrsrdered a leoal oorn,q. -l"e dienl and lhef leoal
       cansd are sole'v resmsible for reviflino lne bervice o'0.6rc andverifuino lhb abcwawof all inlormalitr At CqDorale Crea6ns. we rake oride in develooino Svstems
       fiat etiectNelv nanile risk so our sienls t;el cfffonab,e wtr tre re|abilrtv'd-our erice We aFavs deliver srvrce cii orocess so our clrenls avqd the risK oi i de-larilt
       iudamtrtAsleoisteiedaoe-l-arroleisloreceveildiorwardsgviceo{"orcss Todedea*ridkioourclients.ilisnordrrolelodererrinehemerrlsoiwhelherwrurce
       blp-,ocessisvaTrda-oelle-clive. ll.sheroreo'legalcounslto6sesw+fierseruiceolp'me$isiruaioordeiecive                             Flegisleredagentsetri@saeFwidedbyCorporate
       Crealitrs Neudk lnc




     EXHIBIT
tt
.9
.o
,0
€
     c
Case 2:20-cv-02509-BWA-MBN Document 1-1 Filed 09/14/20 Page 20 of 41

                                                        Ctrxnox
DARREL TFIORN                                                                                   Case: 2A20-000 I 724
-:.,,il
                                                                                                Divkion: C
-!
 Venus                                                                                          zle Judicial Dis//.ir, Cu.rt
                                                                                                Parish ofTtngipahoe
 RACETRAC PETROUAM                                                                              St6te of Lou*funa




                                                                                  W
                                                                                                                           VFB
     TA: MCETMC PETROLIUM
           CORPAb4TE CREATION LOUISIANA LLC
           3 350   RIDGELAKE DRTVE #3OA
           METAIRIE,      U   7OOO2




           Pcrisiz af JEFFERSON

   yOU AKE HEREBY SAMMONED to comply wih fue demand contained in the Petition o/which" a true and
 corred copy accompanies this citation, or make an appearance either byfiIing apleadingar otherwise, in the
 Twenty-First Judiciai District Coult in andfor the Parish of Tangipahat Statc af Louisiana withinffteen (15)
 days after the sewice hereaf under penalry af defuult

 This sen'ice was ordereti by attolney DARRUL THOR T lN PROPER PERSON and was
 Court on Augusl 31,202A-
                                                                                                           REa{i:r0
  Pieading $erved
                                                                                                          h0S   zo $ls
     COM? LAIW         P ETITION   FOR DAJI{" GES                                                         c'iiti-
                                                                                                    '\sF-,,-.

                                                                                Ufu/a<,m/'b
                                                                               W
                                                                               Gary T. Stanga, Clerkof Court


                                                    Service   fnformstion

     Received an the    _day          o7                             2A        and on tlze   _dry          af
                                   2A_served tip    above named parly     as   Jbllows:

     Personal Sentice on the party herein named
                                                    -
     Domiciliarv Servite on t)rc party* herein named by leaving lhe same at his/her domicile in the pwish in the
     hands o.f"                                                       a person apparently over lhe age ofsetenteen
     yenrs, living antl resilling in saicl tlamicile untl whose nume antl other laols c,tnnected with this service,    I
     learned fu: interrogat@ lhe soid person said pwty herein being absenl Jron hislher residence at the ttme oj'
     said service.

     D(iE & DILIGENT WABLE                 TO SERVE BECAUSE:

     Rel.urned:
     Parish                                                   :his              dqv   of                           , 20

     Sertice       6
                                                 By:
     Mileage S _                                              Detuty Sherif


     Total         5




                                                                                                    ", 'r ;rt';1.,
                                                                                                     */ d   ,k,&


                                                        I SERVTCE]
 Case 2:20-cv-02509-BWA-MBN Document 1-1 Filed 09/14/20 Page 21 of 41
PaEe   1/6 ClVlL,2020-C001724,Transa   ion Date: A7!AA2A2O


                 tffi    e n+     L{ Fi rst T,rel.',o\                        Dtshd' (ty.*t
                             Pa",.h e,f Tanq\eo-ho*,
                                 Stqtt M LourS\r^+,q
            [,|.]*rub*r.ao}aona'{                                                  Clvisnonff
                                           Oao*u\ fEorn
                                                         \.s,

                                            Rc*ei,lrr.,-            P.\*\, o*
               ti led-J'q e, Solo                                              0                 .F




                                                      C-ov.n        e\.*'*t
                                                         0            r   Do*un

                    Cr:rn s now-The Q\i'n+,S Oe*ml$o*
               \r., [.otgr Poteon ?o-s" li{lq.*h Crn& F\\e
                                     7
               'thr: \r".^l su'ff ?,r.rsr,.nt to La. fi,S gZtm"/"
                l*D'*isn s.'^,,\ ?rern'rge                      s   \iu$; \rt+ Sh$ue,,

                                                                                      ht    *l
                                                                                      F     r.-1
                                                                                      l\t
                                                                                      g:l




                                                                                    SCANNtrD
                                                                                      RPV'J
 Case 2:20-cv-02509-BWA-MBN Document 1-1 Filed 09/14/20 Page 22 of 41

  ,lk
Page   2/6   CIVIL, 2020-0001724, Transaction Date: 07iO2r2A2O



       uorKqr sc\il r,\L \"it cl"',.& a$rns o\Jgr
      SF    m0, lo st"q bo*,.'., &o..^,\ qE+ L\8.
   T\C \{ \eo i eo*\[-h-        u$ \+\'.,..*b*[
   -toc             -
                                                                  t*]
              -ffi* brcyYer
                                              6*\ Tf gte
                                                   t\.e,n *:anit
       '|\a,n c.qer ar.[ S\te bn-,-rr r,i\rr \\i\  bo*:vr a n
       T' F\oo. **.\ \.5\[ rn"g t\.8 5or*.e \t \
                    "lt
        Stua\ Asrln , Jo'^r--t
                                                     ts *t T
                                                           \  to\L har 1^gaawe
                                                                               r-D

                                                           'i
        il"tt \, ac*\&;{ 16t T \ 0                                    .'^:0.*kJ   loo   "


          Jfu yr\o.we-6;6y^ t{.uw tol\ etr 0.hN- txrr,b*\*ce, tr
        to \"Yu *u L Vhs            \h\ s-* t-fo'r\lu sr'il's
         I\osg',h\                  I ^nr \\
                                                                      \r
                                                                 \o t\i st Gp\1r$r. W\,.ett   i




                                                      L
 Case 2:20-cv-02509-BWA-MBN Document 1-1 Filed 09/14/20 Page 23 of 41
Page 316 ClVlL, 2@0-@Ql724,Transaction Date. 07iO2l2O2A




                  H" tl
             \,"r*f,*t   eo".\srAs \\^tk $ts ur"kr
           ?
     !w\!\e \^] $s \ \, ?\**. vi 6\il o{ Ik UJ oo[ev
      \,    6rtL\rsb S\g, $j&-L      no\ Fa" F*c"l-it
                                                   5{**\',,
                                  \
      b.* &-, \ *o\ +eq in'\6 0Y t$cr\ rnrro \\e.e
                                                   r':i.s 0-
      Lu (As'      \t, c\$*,
              \d\         \\*..
          \hn t\ *i^!itt b*{",4- i\^*t \1* ulorker
       \-c\ f,*o \o d*r* $u* \$d$r nr'*Uo
        b\t \-e,\s\ \c bLJ $  tl!.!\-si f^f, \C sL\*n.
                                            Cc>
                                                    -.r   ^   f-




           \ n.1,'-v\r.s."                                             \

                 lr'i. Q\c''G, t+ t""kg'.As t\t*+\\r,s acri\rod
                    \r
           lS            F, \nn, Gk $^{, Rg*r".lro'- bk rt \1h
                  Or-\Su Co,-                                                         L




        \\t'r"'u,rorrd \ noi S,1n*\n'L H*q 51 (no"r'u"., s\t A,
                                          \
                                           tt
                             rt
                    \c.i^1, A*o bn\trrA s \h"t$*
        uJby{s b-\A t\^s
           \.-                                        s\0"*                i s cu uJ'&t'.ef
       TD         nn     q   Y*\\ b        (.>   LCr-utS ts                 a
                                                                             I
                                                                             \ 'c-r\
           N**\"J \*u.r(,.
                                      tD n"L              \L5\     O
  Case 2:20-cv-02509-BWA-MBN Document 1-1 Filed 09/14/20 Page 24 of 41
Page /t 6 Cfvlt. 2020-0001724, Transaqtion DatF- A7fr21294




 ?** o^"rL *                     ***bu\           *q*.\                     hss
 o+                                 r   tr so.b\t 5                     r,n\ur\as

 PI                                 nhs*c$r                         *A b*tr
  Cs
     I$-B p\aiv*'S D"rm\ 1f,*ot frc,qs$"r'
   \to*o*$u to*dr For 5o*h.a r^ +*u
   Lzuse,
            "




                                                      bc.6vg
     D




                                         ; ;", tr,': i ?i    ri;     ;;+ii&ttruO
                                                                          **ffi*.*

                                         '9i)r{,,1;4i;0r' -nergoi
                                         ifE r,;drt*iriisd ,r
                                         esriso,: i!::a;tri. Yiilc



                                    +
 Case 2:20-cv-02509-BWA-MBN Document 1-1 Filed 09/14/20 Page 25 of 41
Page   5/6   CMIL, 2020-0001724, Transaction Date:071O2ffi2A




                                   Cu'h $i,ak" D+ {\s.i
        -ffi6 P\*-t\S                                  Davqs\.i6*o*- e.er\,{,
   $'"\ t*'s{\Rr\-i; bns+r6s
                             *r-k
       i:X*ot
       +o
              ,*A't*++i;"
          Bt*d6il*
                                                                 \br      &*
                                                     e\ L'6**fo.[ (ous.s'.,r.i
                                                                               0,o.
        {3cn ie a r                s,'      tq(,Th;q, i;;'if:r\,i;,

                     0
             Dc*to                                              Do-rKs   \ Td".-t-*
Case 2:20-cv-02509-BWA-MBN Document 1-1 Filed 09/14/20 Page 26 of 41
0glr2l2rr2t   FED   10r55 PAr 9t5 7{E   5745           Crvrl   PAI                                            t4003/0r$
                                               'PCoC




  D--*\To,*                                                                 n*,r''.br
                                                                           2t$                   b,tt'd
                                                                                                         rz+H,rli.r(
                                                                                                                   %*F+

                                                                            Po"i s\'.                     pho..
                                                                                                L4
    El-A            S"ffrst ll'                 )clo

                                         o \n.'.                         c$

              1[-          q\0..*t,tt Dq.e* \-\ho-., E\eq --Gr s r\u\o\
         us.\e=       \-loe-.. Vo*r.**-*-+o CcPttoz- D"G*rAnS
                           CLP

         'vtcrrl. Z\ dals 'hc e\\s'uJrtr- *\CD*\t\*+l hhlio''t-
         [g'- dt*uroqes,                                                                    I




                  ?*\,i,o*.-Fo. b*nrnc;s urss ow-\u'tr lt<n"" fh+
           -il\,f
        dltf      Z?*- Sotrr- z'f d^\= olor*rL *jr,ti f \av<
         ff-tstueA r\s s-5suJ6[.
              -I[-o Q\**,q                         D^*"-e,\ T.Asrra Er E-"kvy or
         Dt,tri+-s-U**nt                           u-ntsr clq t"oz- tr""r|r*
         g*rnov-xrY of t froooroo o.ao (prv,yn,\liotriDo\he)




                                                                                                SorL

                                                                                                   q:h
                                                                                                   6     .:    -.:::
                                                                                                         - _:v*

                                                                                                         :. ->, -
                                                                                                         . . r:_/.
                                                                                                         .i.t.,t-
                                                                                                           .1i"1
                                                                                                             'i.r'
                                                                                                 CJ           'i
                                                                                                 Ao:




                                                                             SCANNE iD
                                                                               TFW
                                                               ozoa*tgo:3leo uo03esuejI'bz1I0o0-0zoz ''lln Ic €!r! €6ed
  Page   211    3   clvlL, 2otr0-0001724, Transaclion Dale: 08111/2020
                    s-\q\)u               lp""b"\I -rq                    s\    PF"}t $                'T*\ s\                 a+
          L*Qr,                                                                  \"r"4      sr *+\*|o\d
                                                        Ful.nr-tto'l
         t ro   rrogh                                             xE8    rrArc cocdr t!(g 8?l'   EB6   xrr   95   !0I osll Qluzlzttlp
Case 2:20-cv-02509-BWA-MBN Document 1-1 Filed 09/14/20 Page 27 of 41
Case 2:20-cv-02509-BWA-MBN Document 1-1 Filed 09/14/20 Page 28 of 41
 08/r2lzD20 rgo      l0r5l Fll 9t5 ?ll8 57eC IFCoC C:vrL         rAx          lll005to15
Pase   il13   ClVlL. 20204001724, Transaction DEiei 08,1112020




        q,lsl
       D-*s         'o^                                                4rcg
Case 2:20-cv-02509-BWA-MBN Document 1-1 Filed 09/14/20 Page 29 of 41
  0B/12/20a0 $ED l0r 57 FAr t85 7{S 5?46 IPCCIC Clv:L                                               rAx                                                                    @00610t6
]agc ull13 C:VlL 2020-0001724, Transaction Dale: 0E/11i2020

 :'    "    ^'""'^
               H 9al(t lN:f il,!aL   |i[W_:                                            r5744 r4tDrc]4r AnTs DRtt{Er.HA,,tr.{DilD LA J9401.1446
      U0if                                                                                                                                                                        ._*
      THORI'{, DARREL lid #9980, dob: 08i11i                       1955)                                                                           :




                                                    lmaging 0rder
                                                                                       07/08t20!         I
      1o Provider                                                                                  From Provider

       NORTH'oAKS DIAGNoSTICS {SCHEDpLtrtc)                                                        M. TAUGHTIN G. WINKLER. MD
                                                                                                   Maln offlre
       15837 PAUL VEGA iIID DR                                                                     1''41 MEDICAL ARTS    DR$/E
       HAMMoND, LA 70{03                                                                           I1AMMoND, L[ 70103-1448
       Phone:                                                                                      Phone; J985) 3{54tl8l
      Phqne:;($85i 230J?JI                                                                          Fa*          {9Es}'34s-07E2
      Fex;
      Faxr (985| 230'7210



                                                                    lmaglng Ordbr lnformation

       Diagnosis                                                                                                                        accident


                llame                               Orders lnclude* 2

                                                              sided cerebral hamisphols clrobrovascular uceidenl I ICS'10: lG3.9l Cer$ral lnlarelion,

                                                                    BRAll,l, WiO_CONIRAST

                                                        N01E T0 IMAGINB FAOILITY: CT sean of he head dsmonslnied                                           a   strote in lhe lelt
                                                         lob
                                                        occloltal
                                                    . UF,GAR0IIDARTEEY.,                                       I


                                                                                                                                                       I

                                                        NOTE T0IMAGING FAdIUTYT CT rcan ol                                   he head demonstratsd          a   sfoke   in the   leil
                                                        occiphal lobe

                                                                   EILATERAL
       L.




                                                                          Patient lnformation

                     Namo

               . OQB . Age                                   Q8I2111955    03yo

                                                                                                                 ,.1

                                                                                  LA 70414

           Phohe

                                                                                                                         r!{01,
                                                                            378                    't.
                                                                                                     I

                                                                                               DJ\RREL


                                                        s\riibiliryr M;;b0, is eligitla. (Vedfied                         0710512019)


           Segondary lnsuranre


                                              't.   ?




                                                        {              *
                                                    Eledronlcatly $gned by; M. l4UGHtlN 0.IVINKLER' MD
                                                                                           ,,?'
                                                         I


                     t


                                                               I
                                               .!'*'Nr5ur*wlvvtr            !'r   it   r   nrr'F         rr'!r
Case 2:20-cv-02509-BWA-MBN Document 1-1 Filed 09/14/20 Page 30 of 41
 0E/r2/?021 wED 10:5? PAx 985 tllS 6t06 !PC0C CII'IL FAx                                                                                        t400?/0r6
Page 5i   l3    ClVlL, 2020-0001724. Trarsaction Date: 0B/1i12020

   N nr   ?l%rxs       TNtERNAt         n   r. r NE A!'OCIATFS.    LL' . I 5I,t{   l,lE0 ICAL   AiTS   ORI   Vf   .   ilAtltA{OND LA 7040   }   44b
 , T|+0RN, DARREL lid #9980, dob:08/2tl1955f
                                  ^1F




                                                                     Lab Order
                                                                          0?10&/2019
               To
                                                                               fiOrd+ing Provlder
                    ORDER                                                            I-AUGHLtN G WNXIfR, II'D
                                                                                 Main 0ftice
    INTERNAL USE ONLY DO NOT ATTACH COMPENDIUM DO }IOT                           1 574{ [4EDlCAr ARTS 0RIVE

    ATTACH COMPENDIUM DO NOT ATTACH COUPENDIUM                                                LA 70403-1146
      LA ODOOO                                                                                  3454{8{



           I

    0'ders ineluded: 2

    Left slded cerubral hemlsphere cerebrcyascular accident ICD-,|01 lB0,g: Cerebral infarelion, unspeclfied
                                                           I
    , . HBAIC tHEiltoGLoB|NAlC), DL00D BtLLr Thhd pady
                                           I
        LIPID PANEI. SERUII IBILL: third Prg
    '
     Pationt l{:rne               IHORH, DART,EI

     Sex-DOB.Age                  M 0612ii195s 6syo

     Address                      405 },I3RD STREET
                                  PONCI{ATOULA, LA7D454

     Phone                         h; (e85) 9s6.BzI2w:                                                                         I


     Primary lnsurance            Heallhy Blue {Madlcoid Replacernent. HMO}
                                  l0r XHB122491318
                                  Group: LAlrlCD000
                                  Pollcy Holden IH0RN, DARREL

                                   Eligibililp Member    1s   eligiblo. {Veritlad 0?/05/ml9}

     Sesondery lnsurqnge           llone reeorded.

     Drawn by;

                    Drawr:

     Faofng?:                      'NonE NeedEd
                                   .Bt{R.
                                   .t?      HR

     0thetlNoles;

     cc,


                                                   Eloctronhaily $igad byr M. LAUGHLIN G.       WtltfUR,l.ll0
 Case 2:20-cv-02509-BWA-MBN Document 1-1 Filed 09/14/20 Page 31 of 41
     08/12/2020 mD 10;5E Flx 985 748                    5tl6            Crvrl.   FAr(                                 t40o8I0r5
                                                        'PC0C
Pa Ee 6/1    3   C|VIL. 2020-000 1 724. Transaciion Date: 08/'1 Ii2020


 '   :Hri.nln bA(.s tr'l1Eft,ilaL                 A5J0cr$rE!, Llc.._i5I44 fitEDtcAt rRIs DRtvt, HAltiltgND LA 7040].t146
                                    ^.tEDlctilt

                                                                    Lab Order
                                                                         07/0s/2019

       Oider To                                                                Ordering Providet

                      REFERENCE LABORATORIES                                   I'" LAUGHLIIJ G. WINKLER, I'D
                                                                               iialn Oliice
       16{5 SW RAiLROAD BLVD, SUNEs                                            1574{ IIEDICAI ARTS DRIVE
       HAMI.'IOND, LA TO4O3                                                      HAMMOND, LA?0403.144h
                                                                                 Phone: (98.1) 3454184
                 le85) 3{5.4184                                                  Far (eBsl 345.0?82


       Order

       orders included:3

        Leti stdrd oerebral hemhphere cerebrovascular accldent I lC0'10 163'9: Cenbtal infarclion,
       .   CBG I BlLLrThkd ParS
       r    BMP, BLOO0 I BltL; Third Pany

       '    I{EPATIG FUNCTION PANEI SERUI\4 I BILL: Thlrd         Partyr



        Pelienl Name                 IHORN, DARREL

        Sex. DoB. Age                 M 0812111955 63yo

         Address                      405 N 3RD SIREET
                                      PONCHATOULA, LA ?D{54

        Fhone                         h; (985) 950-81?2 w:

        Pdililry lngunnce             Healthy Blue {Medicrid Replacamont.tiM0l
                                      lu   xHB7z24sl3?3
                                      Grdup: LAlilCI)ooD
                                      Pollry Holden THORtl, DARREL

         Secondary lnsuranre          Nonc raeotded,

           Drawn by;

           Dnteffirne Drevrn:                                                                                  I



           Fasting?                     None Needed
                                        BHR
                                        12HR      '


           OthsilNolosl

           CC:



                                                      Eleclronically Slned by: M. LAUGHLIN G. WINKLER' li'lD
 Case 2:20-cv-02509-BWA-MBN Document 1-1 Filed 09/14/20 Page 32 of 41
 08rlzl202i         NBD   l0!98 prx   985 7{B 6?{6 IPCOC C:vrr. rAt                                                                     rd009/0r{
Pa(Je 711   3    ClVlL, 2020-0001 724, Transaclion Date: 08t1 1/2020


  ND                      Lf,                                                    I,{ED   I

  TH0RN,'DARREL {id ff99$0, dab: OEl



                                             Referral Order                                                                         t
                                                                        ninl.p019
                                                                                         Provi&r

   NORIH OAKS REHABILJTATlON HOPSTIAL                                        UI.   IIUGHLIN        G, WINKLER, MD
                                                                             Ualn Otllce
    1SOO  S MORRJSON BLVD                                                    1   5?44 MEDICAL ARTS DRIVE
    |JAI'TMONO. LA IO4O3                                                     HAIilMoilD. LA 70103.1 4{6
   Phone:                                                                    Phon* lgES) 345.4484
   Phoner {98s} 54?-?777                                                        {e8fl 3{54?8t
   Farr
   Fax; (985) ?30"712E



                                                       Refenal          0der lnformation
    Diagnosis                               .    Bilateml somatlc dysfuqction of sactoiliac jolnts
                                                 ]CD.l0: M99,01: Segmenbl end somadc dysftstsdon                 of*cral   region

    Qrder Name                              OrdErs included:       I
                                            Bibteral somatlc dy+lunciloo of sactroiiac ioints
                                            lCD.10: [i]199,0+; Segmenhl and soFriic dyslunction ofsacral region
                                            .  PHYSICAL IIIERAPY REFERRAL
                                                       Schedule Within: pmuider's discntion NotE to kovidr,n to be xrn for bilat Sl
                                                   joint pain rnd t4.Li and L5Sl bmbar dirc, He did have r fdl and hnded on the left
                                                   slde. He does havr pain overthb rrea, HE does ha'le pain fn iho right buiiock into
                                                   lhe right g roln, PleaE see hlm 3 thnes per week x 4 rl* and ithen bagin the wrllness
                                                   visit, Plaaso shovr hlm exerolsee thci he wlll be able io do it hie home. Pbase Fy
                                                   TEHB unit fu home hlal basis

    Notes                                    to be seen for bllai 51 ioinl'paln tnd L4LS rnd 19.51 lumbar dirc. He did have a fall and
                                             landed on lhe lelt side, Hs doeg hive pain ovel thls area He does hrve prln ln the right
                                             buttock into lhe right groin. Pleae see him Stimes petwBek t { rrtl[ and then be$n the
                                             wellnEss vlsil. Please show hln exerciser that he wlll be able lo {o at his home. Please try
                                             IENS unll for home tdal basls




                                                               Patient lnformation

    Patianl Hame                                         DARREL

    Sex , DOB .Age                                08121,11   955 03yo

       Address                               405 N 3RD STREET
                                             PoNCHAToULA LA 70As{

         0na                                      (s85) 956.82?2

                 lnsurance                                                  Replrcenent ' HMOl

                                                Group: L\MCD000
                                                Policy Holder: Tll0RN, DARREL

                                                Eligibllityr Member is eligiblo, {Verif ed         0512412019}


       Secondary lnsurance                      None tacorded.




                                             Elecfonically Signed by: Ll. LAUGHLIN G. WINKLER' MD
Case 2:20-cv-02509-BWA-MBN Document 1-1 Filed 09/14/20 Page 33 of 41
08/12/2020 NED 10! 59 FAt 985 708 6?45 TPC0C Clurl.                         FAf,                                             1d010/016
Pace    8/13 ClVlL, 2020-C001724, Transaction       Date: Ooi tll202Q




           DARREL (jd #9980,    dob:08/21       9



                                         Referral 0rder
                                                               05,24f201S

lo Proyidet                                                           From Prcvider

lOBERT MCAFEE MO                                                      M. LAUGTILIN O, WINKLER, MD
                                                                      lilain 0lfice
I5770 PAULVEGAI4D DR    $]E    1DB                                           ilIEDTCALARTS DRIVE
TAMMOhD, LA IO4ll3                                                    HANIMoND, LA 70403.1446
lhonel
                                                                      Phonel {98Q 345.44E4
rhonEr
       i98s) 230-74t0                                                 Faxr [385] ti5.0782
iaxt
           230-?461
'ax; {9d5)


                                                Relerral Order lnformation

rraonOSJS
                                     '     Trochantsric bursttis of   lei   hlp
                                           lCDl !: l,rl7!,0t Tro$antetic bur$[s, Ieft hip
 )rder llame                         0rder€ lrelud?dl      1


                                      Trochantcric bursltis of lefl hip
                                      ICD-10; M70.E2; Trocian!eric bursJtis, loft hip
                                      .    ORTITOPEDICREFERRAL
                                                 Sclpdule Wilhin: provldels dlssretim Nob to Providen or eval, he dors have
                                               lmnachedtc bursitis ot he left hlp, To also errl hb back*biliteral g ,loint
                                                                  's
                                               4afunc.tlon as wrll L{.5 l5.Sl of lhe lunbar   splne         I

 0!cs                                 or eval, he does have tonacheritc. bursits of lhe lefl hip. To also ev;il his back-bllateral Sl
                                     jolnt dyrtunction  as well ls L4-i L5'51 ol lhe lumbl spins




                                                     Patient lnfonnaiion

  rlient Nime                         ifiORN,-DARREL

  rx'DOB.Age                          M 08/2111s55 fi3yo

  ldress                              4O5I.I3RD STREET
                                      FoNCHAToULt, LA 70454

  r0n0                                H: {985) 956-8272

  imary lnrurance                     Heatthy Blue (Medicaid Re.olacement. HIiO)
                                      tD: xHB?2249{378
                                      Group !AMCDD00
                                      Pollcy Holden THOill, DARREL

   :condary lnsurunce                    Itone recgrded.




                                     Eieclronically Signed by M, LAUGHLIN G. WNKLER, MD
 Case 2:20-cv-02509-BWA-MBN Document 1-1 Filed 09/14/20 Page 34 of 41
  Q9tr2t2n?l sED l0r                 59 Fll 98t 708 6?45 f,PCoC Crvrt                        rAx                                       t4011/016
FDUe 911   3   ClVl L. ?020"0001 724, Transactlon Date: 08il                 1   i2020


   HONTH       ilr !. (   i l.l   -rnraL   MEDtcNE AS50ilATE5.           LLt,      t5?11 i{EDICAL ARTS DRIVE, HAilA0tlD LA 7940J.t446
   TH0RN, DARREL (ld #9980, dob: 0E/21/1955)


                                                     Imaging Order
                                                                                  06/t?nfi9
    'io Frovidel                                                                             FrDm    Pro/idet

     N0RTH 0AKs DlA6N0sTlC s (ScHEDULING)                                                    I[,   LAUOHUN      6   WI{I(LER, MD
                                                                                             tlain   ottie
    :J5}37 PAUL VEGA MO DR                                                                   157{4 MEDICAL ARTS DRIVE
                                                                                             HAliltyroND, LA, [0403-1 440
    IHAMI'IoND, !A 71403
     Phons:                                                                                  Phoner ($85) 345.441{
     Phone: {985} 230'7?77                                                                   Far: (988 345.0782
     Fax:
     Far [e85J 230,7210


                                                                   lmaging Order lnformation

     Di   lgnosis                                             Neck pain
                                                              lCD.lo:   filS.*   Ceruicalgla
                                                     I        Low back pain
                                                              lcD.l0:   M54.5: Low back paln

      Orier Nams                                     Ordeislncludad:2                    1




                                                         Neek pain I tC-D-tl: M5{2: Gervlcalgla
                                                         . XR,CER\NCAL$PINE
                                                         Low back pain I lGD.!0i M5d5i Low back prin
                                                         , XR, LUMBAR SPINE

      Nol Ds




                                                                          Patient lnlormation

      Prtienl Name                                       IHORN, DARf,EL                                                            I



      Sex-DOB.Age                                        M 08/2{ll9s5 83yo

      Addrsss                                                   N 3RD STREET
                                                              0NG|ATOUIA, LA 70454

          Phone                                           H: l9BEl 9s8-8272

          Primory lnsurance                                  Iteallhy Blue (Medlcaltl $eplacement' Hlil0l
                                                             lD: XH8712191378
                                                             Grouo: IAMCD000
                                                             Policl Holder: nloRN, DARREL

                                                             Ellgibllltyr ilember ls eligible, {Verified 061'17l2Dl9}

          Seeondary lnturafice                               Nong recorded.



                                                         Electonically Signed by: M- LAUGI'lLlN G WINKLER, MD
Case 2:20-cv-02509-BWA-MBN Document 1-1 Filed 09/14/20 Page 35 of 41
 08/tZl2020         wED   t0!   59   FAx $85 ?rl8 StaC                   rtcoC CrvrL                       FAx                                              rdo12/0r6
Psae   10i   13   ClVlL, 2020-0031724. Transaction Date:08/11i2020



 THORN,                   {id #1980,        08/21l1955)


                                                Referral Order
                                                                                        0$24t2018
  To Provider                                                                                            Frum Prorrlder

  Vl:TOR A        LINDEN MD                                                                              M. LAUGHLIN O. WINKLER, MD
                                                                                                         ll'4ain 0flice
  tiTW TEAF PiYOHIATRY & C1OUNSELING CTR 15IrO PAUL                                                              MEDICALARIS DRIVE
  VEGA, !,'lD, DRwE, STE 202                                                                                         LA 704034446
  HAMMOND, LA 70403                                                                                                   945.448{
  Phone:                                                                                                      ler5l
  Phone; {9951 230.r4si
  Fax:
  Fax: [985f ?30.'1861



                                                                     Refertal Order lniormation

  0iagnosis                                   r        lnsomlia
                                                       lCD.l0: G47.00: lnr omnll, unspgcificd

  Ordar Name                                   Orders includedl               I
                                              lnsomnia
                                              lCD.10l G47,0lI lnsom0ia, unspccifiad
                                              .         PSYCHIATRYR,EFERML
                                                                       Sfiedule Withlnl Frovldet's discmtion

  Nohs




                                                                          Patient lnfomation

   Patlont Narne                               THORN. DARREL

   Snx.D03'Age                                 l'4 08/21119s5 63Yo

  Address                                       COs N                3RD STREET
                                                PoilcHATOULA" Ut 10454

   Phone                                        H: (gEq 956'8272

   Frimrry lnrulance                            Healthy Elue lltedicaid Replacament. HMO)
                                                tDr xHB7224$1t7E
                                                Groupr LAfrlCD000
                                                Policl Holder. lHORl{, DARREI-

   Secondary lnsurance                           Nona rerorded.




                                             Elaclronicalty Sig ned                 bf      M, LAUGHLIN G. WIN KLER" MD




                                                                                                                                      ...-,   !-r!   ,a   i,,r-'d   ri.e
                                                                                  rir    t'vP'irr'r'-i
                                             !i?J'irsrrr'.ntrrrrt!
Case 2:20-cv-02509-BWA-MBN Document 1-1 Filed 09/14/20 Page 36 of 41
 i8/12/?020 seD 1!r D0 Flx 985 ?18 5?tt rpcoC CrUIL                                      FAx                              t40r3r0r6
Page 1 t/1   3   ClVlL, 2020-0001 724, Transaction Date: o€tl 1f2020



                                         North Oaks lnternal Medicine
                                                                     DrUargtr.etlftnl,lar r
                                                        1574,1              HamDono. ll 70{03
                                                                 ltltdiralAIs Dtnt,
                                                                          985.34ilr&,t




       Patie.rL     Darel ficrn I Palient lD: 9980 / )0Bl                        Guamntor:DARREL THORN
       06/21/1955 Age:64 Yrs. 0 Mos. Sex:           Male                         DOB; 0BP1/I9S5   Su: Male
       AtJdres: 405         N 3RD   STREEI , Ponchatoula, LA 10454 Address: 405 N 3RD STREEI                 ,      rA,
       Phoner !8595S8272 /          985956827?                                   7Me
                                                                                 Phons 985-95&0272 Relation: SELF
       lnsurance
       l.HEALTHY BLIIE Pilicy Nr.rnben 17111807$3598 Code:410
         Address: P0 EOX 61010, Vilginia Beach VA 846S1010
         $ubscriber: Danej Thorn DOB:08i21/1955 Sen Male
          Addresr: 405 N 3RD STREET . Ponchatcula, LA 70454
                         9859568272 Retaiion: 0'l
         ')hone:
             Billing Type:



       QRDER #:           -9930.35161     Date   ofTest08l262019                Dare ofOrder:08,?6/2019
       MRI Lunbar


       wlthoul contrasl



       DieEnosis Codes:
       bt54 5 Low back pah




       Ordering Ptovldee Margaret L Wrnkier, M.D,
       NP1r1457302147




              ,l.ir'..

              Wtuuul$t5
                    I

        Ehctrorylatty sigr,ed by MeryElel:/yhlter, l,l.D. oa 0E1268019
Case 2:20-cv-02509-BWA-MBN Document 1-1 Filed 09/14/20 Page 37 of 41
 0B/12/?S20 rED llr 00 FAr. 985 ?{t 6l{6 rpc0c crltrL FAI                                                                            td014r0r6
pbge 12J13 Crvil., 2020-00017?4, Transacrion
                                             Dale: 0g/11 12020




                                                                     0lder Roquisition
                                                   No rth    0aks Medical Center Emergency Department
                                                                       15790 PaulVega MD Drive
                                                                       Hammond [A 70403-1434
                                                                          Phone:'985-230.1359
                                                                              Far   985,230$480



                          0B/21r
                                       (non-steroldal anti-inflammatary drug)
                                                             trPlaa$
                                                                       note   -             DB



         Pzfieil Hrme     AddrEEE:       405 N 3RD SI                                       Phone; 085€5&822
                                         PONDHATOUlT [A 7D4!i.24?2
         Prinery iieriilr ?a./cil        II,IEDICAID                                        Grouf #
         Prjmary Health Plen:            130                                                Memler il 171 118fi69s98

         Secordtry Hralih     Pla1l:


         Gugmnton



          Orderlresl Ambulatory Referral to Pain Manrgemen! {Order lD:5?45247i19)
              Slelu$:                                  Futura
              Frcotenry
              Priorilyl                                BDutixe
              Cbsr:                                    Erternal Refengl
              Original   0rdet   Daleffime:            Aug ?S,2Dtg     tf3    PM
              Expected Dalcr
              Erpiratior   Dde:                        AuE   29,2020                 .

          Diagmsis: Dhronic             Fain syndrone (G09,{f
         lnsl.tucNions for FEfenel: Chronic nech back, hip pain




          Order aulhorized hy Myles, Belan; MD (Ordering ProVlder] o1 Aug 29, ?0{g                at   6:33 PM
                               NPI:135678{181
          Electronicatly signed by Myles, Bevafl; M0 on Aug ?9' ?019 qt fi:33 PM




                                                                                   Prinied by iiyles, Balan, MD [1501   ar08/29/191833
         Page   I of 'l
Case 2:20-cv-02509-BWA-MBN Document 1-1 Filed 09/14/20 Page 38 of 41
 ngll2|zttt       $ED   llr!0   Pit   985    Tlll   6?t!6 rFCoe Crvrl. rAx                       u015/0rt
Paga 13113 C                               Tran:aclircn Dale: 0E/1 14020
              !




                                                    3      ,sl,
                                                        t-cr.   /Otlgf
                  ?rs       L:Lq
                                       1




                                                                                    ia
                                                                                    €tJ
                                                                                    f=    i:t_
                                                                                          liFn
                                                                                    =
                                                                                    c:    l:!=';
                                                                                          :!]i -(
                                                                                          i, c'(,lr
                                                                                          .,--r'i-l

                  ffiMTT                                                            rr
                                                                                    r
                                                                                          *i.-!t
                                                                                       ::?5
                                                                                    co r',E)
                                                                                    ot
                                      t,                                            €B



                  brto                                                     **fgto
              Case 2:20-cv-02509-BWA-MBN Document 1-1 Filed 09/14/20 Page 39 of 41


                                21ST   JUDICIAL DISTRICT COURT

                                       TANGIPAHOA PARISH

                                       STATE OF LOUISIANA

DARREL THORN                                    :   CASE NUMBER: 2020-0001724
                                                :

VERSUS                                          :   DIVISION: C

RACETRAC PETROLEUM, INC

                     NOTICE OF REMOVAL TO STATE COURT CLERK

To:      Clerk of Courf
         Twenty-First Judicial District Court
        Parish ofTangipahoa
        110 North Bay Street
         Amite, LA70422

         PLEASE TAKE NOTICE that Racetrac Petroleum, Inc., defendant in the                        above

captioned and entitled action, has filed in the United States District Court for the Eastern District

of Louisian4 its Notice of Removal of said action, a copy of said notice being served and filed

herewith in conformity with 28 U.S.C. $1446(d) that effectuates removal of the captioned matter

to federal court. The filing ofthe notice ofremoval invokes an automatic stay ofall proceedings

pursuant to 28 U.S.C. $1446.

                                                Respectfully submitted,
                                                TAYLOR, PORTER, BROOKS & PHILLPS L.L.P

                                                     /s/ Carnline K- Dorwin
                                                    Tom S. Easterly, La. Bar No. 30488
                                                    Caroline K. Darwin, La. Bar No. 37651
                                                    P.O.Box247l
                                                    Baton Rouge, LA   7   0801 /7 0821
                                                    Phone: (225)387-3221
                                                    Fax: (225)346-8049
                                                    Email: tom.easterly@taylorporter.com
                                                    Email: caroline.darwn@taylorporter.com

                                                Attorneys   for Racetrac   Petrole um, Inc.

                                  CERTIFICATE OF SERVICE

         I   hereby certify that on September 14, 2020, a true and correct copy of the foregoing

document was served to the State Court Clerk and to         plaintiffby depositing   a copy in the United

States mail.

                                                         /s/ Caroline K. Darwin
                                                          Caroline K. Darwin




                                                                                                            b
2396814v.1
            Case 2:20-cv-02509-BWA-MBN Document 1-1 Filed 09/14/20 Page 40 of 41




                                  UNITED STATES DISTRICT COURT

                                  EASTERN DISTRICT OF LOUISIANA

      DARELL THORN                                  *          CIVIL ACTION NO:
                                                    g



      VERSUS                                        rt
                                                    g


                                                    &
      RACETRAC PETROLEUM, INC.

                           NOTICE OF REMOVAL TO ADVERSE PARTIES

      To:      Plaintiff, Darrel Thorn
               405 N. 3'd Street
               Ponchatoula,LA70454

               PLEASE TAKE NOTICE that RaceTrac Petroleum, Inc., defendant in the                      above

      captioned and entitled action, has filed in the United States District Court for the Eastern District

      of Louisiana, its Notice of Removal of said action, a copy of said notice being served and filed
      herewith in conformity with 28 U.S.C. $1446(d) that effectuates removal of the captioned matter

      to federal court. The filing of the notice of removal invokes an automatic stay of all proceedings

      pursuant to 28 U.S.C. $1446.

                                                   Respectfully submitted,
                                                   TAYLOR, PORTER, BROOKS & PHILLPS L.L.P

                                                   By s/ Caroline K. Darwin
                                                     Tom S. Easterly, La. Bar No. 30488 (T.A.)
                                                      Caroline K. Darwin, La. BarNo.37651
                                                         P.O.Box247I
                                                         Baton Rouge, LA 70801/70821
                                                         Phone: (225)387-3221
                                                         Fax: (225) 346-8049
                                                         Email : tom. easterly @taylorporter.com
                                                         Email : caroline. dar win@taylorporter. com

                                                  Attorneys     for RaceTrac Petroleum, Inc.




      EXHIBIT

      e
tto
5
.o
a




      2396821v.1
     Case 2:20-cv-02509-BWA-MBN Document 1-1 Filed 09/14/20 Page 41 of 41




                                  CERTIFICATE OF SERVICE

         I   hereby certifu that on September 14, 2020, a true and correct copy of the foregoing

document was served to the State Court Clerk and to Plaintifl Darrel Thom, by depositing a

copy in the United States mail and/or by e-mail transmittal.



                                                               s/ Caroline K. Darwin




2396821v.1
